
	

115 HR 5556 RH: Environmental Compliance Cost Transparency Act of 2018
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 742
		115th CONGRESS2d Session
		H. R. 5556
		[Report No. 115–954]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2018
			Mr. Gosar (for himself, Mr. Abraham, Mr. Amodei, Mr. Biggs, Mr. Brat, Mr. Buck, Mr. Budd, Mr. Gianforte, Mr. Gohmert, Mr. Jones, Mr. King of Iowa, Mr. McClintock, Mr. McKinley, Mr. Norman, Mr. Pearce, Mr. Schrader, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 20, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 18, 2018
		
		
			
		
		A BILL
		To provide for transparency and reporting related to direct and indirect costs incurred by the
			 Bonneville Power Administration, the Western Area Power Administration,
			 the Southwestern Power Administration, and the Southeastern Power
			 Administration related to compliance with any Federal environmental laws
			 impacting the conservation of fish and wildlife, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Environmental Compliance Cost Transparency Act of 2018. 2.Transparency and reporting (a)Information included in monthly billing to power customersThe Administrators of each of the Bonneville Power Administration, the Western Area Power Administration, the Southwestern Power Administration, and the Southeastern Power Administration shall include in monthly billings sent to each of their power customers information estimating and reporting all costs and factors affecting total power costs, including the costs of the customer’s share of the direct and indirect costs that are incurred by the administration related to compliance with any Federal environmental laws impacting the conservation of fish and wildlife considered by the Administrator concerned, at that Administrator’s sole discretion after consultation with consumers, to be relevant.
 (b)Direct costsDirect costs reported under this section shall include Federal agency obligations related to costs of studies; capital, operation, maintenance, and replacement costs; and staffing costs.
 (c)Indirect costsIndirect costs reported under this section shall include foregone generation (including as a result of water lost to comply with any Federal environmental laws impacting the conservation of fish and wildlife), and replacement power costs, including the net costs of any transmission.
 (d)CoordinationThe Commissioner of the Bureau of Reclamation and the head of any other affected Federal agency shall assist the Administrators with the identification of the costs.
 (e)ReportNo later than January 30 of each year, each of the Administrators referred to in subsection (a), in coordination with the Bureau of Reclamation and other affected Federal agencies, shall provide an annual report to the appropriate committees of the House of Representatives and the Senate that includes—
 (1)all estimated costs and factors affecting total power costs, including estimates of the total direct and indirect costs that are incurred by the administration related to compliance with any Federal environmental laws impacting the conservation of fish and wildlife considered by the Administrator concerned, at that Administrator’s sole discretion after consultation with consumers, to be relevant; and
 (2)the sources of replacement power.   September 20, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 